Citation Nr: 1338976	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right hand ring finger trigger finger disability status post operative release, to include as secondary to service-connected carpal tunnel syndrome.

2.  Entitlement to service connection for a right wrist disability status post operative release, to include Kienbocks disease, and as secondary to service-connected carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to January 1990.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia which denied the claims sought on appeal.  The RO has denied the claim of service connection for right wrist Kienbocks disease post operative release, to include as secondary to carpal tunnel syndrome.  The Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.    

A review of the Virtual VA paperless claims processing system includes a VA treatment records from October 2011 to January 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.   

In June 2013, the Veteran withdrew his earlier request for a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA medical examination in February 2012 that was inadequate as the examiner did not address whether the Veteran's disabilities were aggravated by his service-connected carpal tunnel syndrome.  

Under the duty to assist, VA should attempt to associate any outstanding treatment records with the file, and the Veteran should be scheduled for a VA examination to determine the nature and etiology of the right hand ring finger trigger disability and the claimed right wrist disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Associate any records obtained with the Veteran's claims folder or Virtual VA record.

2. Obtain VA treatment records dating from January 2012.  

3. If, after making reasonable efforts to obtain any outstanding records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of:

(a) the right hand ring finger trigger disability, and 

(b) a right wrist disability other than carpal tunnel syndrome.  

Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical treatment records, and lay statements.  The examiner should note that this case review took place.  

After reviewing the claims folder and conducting the examination, the examiner is asked to opine on the following:

(a) whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's right ring finger disability and right wrist disability, to include Kienbocks disease, are related to military service.  

(b) whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's right ring finger disability and right wrist disability, to include Kienbocks disease, were caused by carpal tunnel syndrome.  

(c) whether it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's right ring finger disability and right wrist disability, to include Kienbocks disease, were aggravated (i.e., worsened) by carpal tunnel syndrome beyond the natural progress.  

If aggravation is found, the examiner should address the following medical issues: 
(1) the baseline manifestations of the Veteran's right ring finger disability and right wrist disability, to include Kienbocks disease, found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected carpal tunnel syndrome.

The examiner's attention is directed to the following:  

(a) the Veteran's occupation in service as a mechanic.

(b) the reports of numbness in the digits in service.  See service treatment record on October 24, 1989.

(c) grip strength testing of the right hand in service.  See service treatment records in October 1989 and November 1989. 

(d) range of motion testing of the right wrist in service.  See service treatment records in April 1988 and October 17, 1989.

(e) complaints of right wrist pain in service.  See service treatment records in January 1988, February 1988, and March 1988.

The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner should provide complete rationale for all opinions expressed.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  

5. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


